     Case 4:17-cr-00182-CKJ-DTF Document 46 Filed 12/22/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE DISTRICT OF ARIZONA
10
     United States of America,                )
11                                            )
               Plaintiff,                     )
12                                            )      No. CR 17-182-TUC-CKJ
     vs.                                      )
13                                            )
     Jauvarrius Burnham,                      )               ORDER
14                                            )
               Defendant.                     )
15                                            )
16         Pending before the Court is the Request for Compassionate Release (Doc. 34) and the
17 Emergency Motion for Sentence Reduction/Home Confinement Pursuant to 18 U.S.C.
18 3582(c)(1)(A) (Expedited Ruling Requested due to COVID-19 Pandemic) (Doc. 39) filed by
19 Jauvarrius Burnham (“Burnham”). The government has filed a response (Doc. 44) and
20 Burnham has filed a reply (Doc. 45).
21         Burnham’s reply indicates that, because Burnham has tested positive for COVID-19,
22 the Bureau of Prisons has granted Burnham’s request for home confinement. While
23 acknowledging this may render the compassionate release issue pending before this Court as
24 moot, Burnham requests the Court to rule on the merits of his request. Burnham asserts “it
25 is not too late to mitigate the risks posed by the serious comorbidities and significantly
26 heightened risk of complications or death from this infection via a reduction in sentence to
27 Time Served.” Reply (Doc. 45), p. 6. However, Burnham does not explain how a ruling on
28 the merits mitigates the risks.
     Case 4:17-cr-00182-CKJ-DTF Document 46 Filed 12/22/20 Page 2 of 2



 1          Rather, the issue is considered moot as it “has lost its character as a present, live
 2   controversy of the kind that must exist if we are to avoid advisory opinions on abstract
 3   propositions of law.” Doe v. Madison Sch. Dist. No. 321, 177 F.3d 789, 798 (9th Cir. 1999),
 4   citation omitted. Indeed, “[i]f a dispute is not a proper case or controversy, the courts have
 5   no business deciding it, or expounding the law in the course of doing so.” DaimlerChrysler
 6   Corp. v. Cuno, 547 U.S. 332, 341 (2006). The Court finds it is not appropriate to address the
 7   merits of Burnham’s request.
 8          Accordingly, IT IS ORDERED the Request for Compassionate Release (Doc. 34) and
 9   the Emergency Motion for Sentence Reduction/Home Confinement Pursuant to 18 U.S.C.
10   3582(c)(1)(A) (Expedited Ruling Requested due to COVID-19 Pandemic) (Doc. 39) are
11   DENIED AS MOOT.
12          DATED this 21st day of December, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
